DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed based on the follow reasons:
As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a method comprising:
receiving, by one or more computing devices, an input associated with an electrical load demand on an engine during idle operation;
classifying, by the one or more computing devices, the input into one zone of a plurality of zones;
determining, by the one or more computing devices, an idle setting associated with the zone in which the input is classified, wherein the idle setting determines an amount of power generated by the engine; and
causing, by the one or more computing devices, an adjustment to the idle setting determined.
The elements contained in claim 7 are substantially similar to elements presented in claim 1 except that it sets forth the claimed invention as a system rather than a method and thus allowable for the same reasons as stated above.
The elements contained in claim 14 are substantially similar to elements presented in claim 1 except that it sets forth the claimed invention as a vehicle rather than a method and thus allowable for the same reasons as stated above.


The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Volponi et al. (US 2008/0154473 A1) disclose a method for identifying data anomalies, reducing overall scatter, and allowing for the detection of true engine fault events, Volponi et al. do not teach the above mentioned limitations.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661